The opinion of the court was delivered.by
Blanchard, J.
The Moss Oigar Company, Limited, presented a petition to the District Court setting forth that its capital stock was greatly impaired by reason of losses incurred in the conduct of its business, its credit weakened and its condition insolvent. It represented that its creditors were pressing for payment of their claims, and a multiplicity of suits was threatened. It exhibited schedules of its assets and liabilities, which show its insolvent condition. It averred that the interest of all concerned would be best subserved by the appointment of a receiver to take charge of its affairs. It prayed for the appointment of such receiver, for an inventory and appraisement of its assets, and that all proceedings against the corporation and its property be stayed.
It annexed to its petition what purported to be telegrams and letters from its directors and stockholders consenting to the proceedings taken.
Upon this showing, the District Judge made an order appointing William Moss receiver, fixed the bond he was to give at two thousand dollars, directed an inventory of the property of the concern to be taken, appointed a notary to take the same, and appraisers to fix the value of the property, and decreed that all proceedings against the corporation and its property be stayed.
About six weeks later Gonzalez, Mora & Co. appeared in the case, represented they were creditors of the Cigar Company in an amount exceeding two thousand dollars, suggested to the court that the order hereinbefore set forth contained error to their prejudice, and moved for a devolutive appeal therefrom, returnable to this court.
An order of appeal was granted, the bond given and the appeal is before us.
It is met here by a motion to dismiss on the ground that this court is without jurisdiction ratione materise, and that an appeal will not lie from an order appointing a receiver as herein made.
*791We express no opinion on the ground first averred.
That last averred is fatal to the appeal.
It may be the order sought to be appealed from is improvident and without warrant; that there is no basis for it in fact or in law; that it ought to be set aside and vacated.
These are matters we will not pass on now. They should be first presented to the court granting the order in a motion, or on rule taken to vacate.
It will be time enough for this court to pass on them when they come here in the regular way by appeal from the judgment on the motion or rule to vacate.
Such was the practice commended, and the rule laid down in regard to ex parte orders like the present one, in State ex rel. Brittin vs. City, 43 La. An. 831; State ex rel. Brewing Co. vs. Judge, 46 La. An. 100; Harrod vs. Sewerage Co., 49 La. An. (decided December 13, 1897, not yet reported).
Some difficulty suggests itself in this, that should a creditor, or other interested party, objecting to the ex parte order appointing a receiver, take a rule to vacate such order and judgment goes against him thereon and he appeals suspensively, would such appeal operate to suspend further proceedings under the order appointing the receiver? We hold that it would; that pending the appeal further proceedings in the receivership would be stayed and matters held in statu quo.
The motion to dismiss must prevail.
And it is ordered that the appeal herein taken be dismissed, reserving to appellants the right by appropriate pleas in the court a qua to test the sufficiency and legality of the order complained of.
Nicholls, C. J., dissents.
Miller, J., dissenting in separate opinion.